PER CURIAM.
Appellant claims that the trial court erred when it denied his motion for post-conviction relief filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure without an evidentiary hearing.
Appellant contends that the trial court’s examination of the transcript of the change-of-plea hearing did not furnish an adequate basis to determine whether his plea was induced by an improper promise or misunderstanding. Nor did it establish whether the defendant was still under the influence of withdrawal from heavy psychotropic medication and therefore unable to make a rational decision regarding his plea. We agree and reverse the order denying appellant’s motion for post-conviction relief. We remand this cause to the trial court with directions to conduct an eviden-tiary hearing on the grounds raised in appellant’s motion for post-conviction relief. See Ream v. State, 449 So.2d 960 (Fla. 4th DCA 1984); Chapman v. State, 444 So.2d 591 (Fla. 2d DCA 1984).
REVERSED and REMANDED.
HERSEY, C.J., and GLICKSTEIN and DELL, JJ., concur.